modify a sentence. See Edwards v. State, 112 Nev. 704, 708, 918 P.2d 321,
                324 (1996). Therefore, without considering the merits of any of the claims
                raised in the motion, we conclude that the district court did not err in
                denying the motion. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 2




                                        Saitta


                                                                   Piekutlip
                Gibbons                                   Pickering



                cc: Eighth Judicial District Court Dept. 20
                      Courtney Langston Lowe
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                     2 We  have reviewed all documents that Lowe has submitted to the
                clerk of this court in this matter, and we conclude that no relief based
                upon those submissions is warranted. To the extent that Lowe has
                attempted to present claims or facts in those submissions which were not
                previously presented in the proceedings below, we have declined to
                consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A